           IN THE UNITED STATES DISTRICT COURT FOR THE
                  EASTERN DISTRICT OF OKLAHOMA

JAMAINE LEMARR WOODS,                         )
                                              )
                            Plaintiff,        )
                                              )
v.                                            )          No. CIV 20-051-RAW
                                              )
JIM CROW,                                     )
                                              )
                            Defendant.        )


                                 OPINION AND ORDER
       Plaintiff is a pro se state prisoner in the custody of the Oklahoma Department of

Corrections (DOC) who is incarcerated at Jackie Brannon Correctional Center in McAlester,

Oklahoma. He filed this civil rights complaint pursuant to 42 U.S.C. § 1983, seeking relief

for alleged constitutional violations at his facility (Dkt. 1). The defendant is Jim Crow.

       Plaintiff alleges that in September and October of 2019, doctors recommended he see

a cardiologist and a neurologist. He claims that because he did not receive that medical care,

he has suffered three strokes in addition to his previous strokes and heart attack. The DOC

allegedly knows Plaintiff has congestive heart failure, coronary artery disease, uncontrolled

hypertension, and an enlarged heart. After review of the complaint, the Court finds Plaintiff

must file an amended civil rights complaint on the Court’s form, as set forth below.

Screening/Dismissal Standards
       Federal courts must engage in a preliminary screening of cases in which prisoners
seek redress from a governmental entity or officer or employee of a governmental entity. 28
U.S.C. § 1915A(a). The Court must identify any cognizable claims and dismiss any claims
that are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b);
28 U.S.C. § 1915(e)(2)(B).
       The pleading standard for all civil actions was articulated in Bell Atl. Corp. v.
Twombly, 550 U.S. 544 (2007). See Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009). To avoid
dismissal for failure to state a claim under Fed. R. Civ. P. 12(b)(6), a complaint must present
factual allegations, assumed to be true, that “raise a right to relief above the speculative
level.” Twombly, 550 U.S. at 555. The complaint also must contain “enough facts to state
a claim to relief that is plausible on its face.” Id. at 570. A court must accept all the well-
pleaded allegations of the complaint as true, even if doubtful in fact, and must construe the

allegations in the light most favorable to the plaintiff. Id. at 555-56. “So, when the

allegations in a complaint, however true, could not raise a claim of entitlement to relief,” the

cause of action should be dismissed. Id. at 558. The Court applies the same standard of

review for dismissals under 28 U.S.C. § 1915(e)(2)(B)(ii) that is employed for Fed. R. Civ.

P. 12(b)(6) motions to dismiss for failure to state a claim. Kay v. Bemis, 500 F.3d 1214,

1217-18 (10th Cir. 2007).

       A pro se plaintiff’s complaint must be broadly construed under this standard.

Erickson v. Pardus, 551 U.S. 89, 94 (2007); Haines v. Kerner, 404 U.S. 519, 520 (1972). The

generous construction given to the pro se litigant’s allegations, however, “does not relieve

the plaintiff of the burden of alleging sufficient facts on which a recognized legal claim could
be based.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). Notwithstanding a pro

se plaintiff’s various mistakes or misunderstandings of legal doctrines or procedural
requirements, “if a court can reasonably read the pleadings to state a valid claim on which
the plaintiff could prevail, it should do so . . . .” Id. The court, however, “will not supply
additional factual allegations to round out a plaintiff’s complaint or construct a legal theory

on a plaintiff’s behalf.” Whitney v. New Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997).

                                               2
Defendant Crow
       Plaintiff has named Jim Crow, the alleged Director of the Oklahoma DOC, as the sole

defendant in this action. According to the DOC website at http://doc.ok.gov/directors-office,
however, the DOC Director is Scott Crow.1 The Court notes that Plaintiff has made no

allegations of the personal participation of Defendant Crow in the alleged failure to provide
medical treatment to Plaintiff.
       “Personal participation is an essential allegation in a § 1983 claim.” Bennett v. Passic,
545 F.2d 1260, 1262-63 (10th Cir. 1976) (citations omitted). See also Mee v. Ortega, 967

F.2d 423, 430-31 (10th Cir. 1992). Plaintiff must show that a defendant personally
participated in the alleged civil rights violation. Mitchell v. Maynard, 80 F.3d 1433, 1441

(10th Cir. 1996). Supervisory status is not sufficient to support liability under § 1983. Id.

See also Polk County v. Dodson, 454 U.S. 312, 325 (1981).

Amended Complaint
       Within twenty-one (21) days of the entry of this Order, Plaintiff must file an amended

complaint on this Court’s form. The amended complaint must set forth the full name of each
person he is suing under 42 U.S.C. § 1983. See Sutton v. Utah State Sch. for the Deaf &

Blind, 173 F.3d 1226, 1237 (10th Cir. 1999) (holding that “a cause of action under § 1983
requires a deprivation of a civil right by a ‘person’ acting under color of state law”). Further,
the names in the caption of the amended complaint must be identical to those contained in

the body of the amended complaint, pursuant to Fed. R. Civ. P. 10(a).
       The amended complaint must include a short and plain statement of when and how


       1
        The Court takes judicial notice of the website of the Oklahoma Department of
Corrections at http://doc.ok.gov/directors-office. See Triplet v. Franklin, 365 F. App’x 86, 92,
2010 WL 409333, at *6 n.8 (10th Cir. Feb. 5, 2010) (taking judicial notice of the Oklahoma DOC
website pursuant to Fed. R. Evid. 201).

                                               3
each named defendant violated Plaintiff’s constitutional rights and showing he is entitled to
relief from each named defendant. See Fed. R. Civ. P. 8(a). Plaintiff also shall identify a

specific constitutional basis for each claim. See id. He is admonished that simply alleging
that a defendant is an employee or supervisor of a state agency is inadequate to state a claim.

Plaintiff must go further and state how the named defendant’s personal participation violated
his constitutional rights. The “denial of a grievance, by itself without any connection to the
violation of constitutional rights alleged by the plaintiff, does not establish personal
participation under § 1983.” Gallagher v. Shelton, 587 F.3d 1063, 1069 (10th Cir. 2009)

(citations omitted). The Court only will consider claims “based upon the violation of a
plaintiff’s personal rights, and not the rights of someone else.” Archuleta v. McShan, 897

F.2d 495, 497 (10th Cir. 1990).

       The amended complaint must include all claims and supporting material to be
considered by the Court. See Local Civil Rule 9.2(c). It must be complete in itself, including

exhibits, and may not reference or attempt to incorporate material from the original complaint

or exhibits. Id. An amended complaint supersedes the original complaint and renders the
original complaint of no legal effect. See Miller v. Glanz, 948 F.2d 1562, 1565 (10th Cir.

1991); Gilles v. United States, 906 F.2d 1386, 1389 (10th Cir. 1990). See also Local Civil
Rule 9.2(c). Pursuant to Local Civil Rule 5.2(a), the amended complaint must be clearly
legible, and only one side of the paper may be used.

       ACCORDINGLY, Plaintiff is directed to file within twenty-one (21) days an

amended complaint on the Court’s form as directed in this Order. The Court Clerk is
directed to send Plaintiff a copy of the form for filing an amended civil rights complaint in

this Court. Failure to comply with this Order will result in dismissal of this action without
further notice.

                                              4
IT IS SO ORDERED this 21st day of February 2020.




                                 5
